
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(d)(v)



AMENDMENT NO. 2 TO REVOLVING LOAN AND SECURITY AGREEMENT


        Amendment No. 2 ("Amendment") dated as of November 30, 2002 to Revolving
Loan and Security Agreement dated as of November 30, 2000 between AMERICAN
SCIENCE AND ENGINEERING, INC., a Massachusetts corporation ("Borrower") and HSBC
BANK USA, a bank organized under the laws of the State of New York ("Bank").

WITNESSETH:

        WHEREAS, Borrower has heretofore entered into financing arrangements
with Bank pursuant to the terms and conditions of a Revolving Loan and Security
Agreement dated as of November 30, 2000 between Bank and Borrower as amended by
an Amendment No. 1 to Revolving Loan and Security Agreement dated as of
February 14, 2002 between Bank and Borrower (together, the "Credit Agreement")
and the Financing Agreements (as defined in the Credit Agreement);

        WHEREAS, Borrower has requested and Bank is willing, subject to the
terms and conditions hereof, to amend the Credit Agreement to, among other
things: (a) extend the termination date therein; and (b) reduce the commitment
thereunder.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, Borrower
and Bank mutually covenant, warrant and agree as follows:


SECTION 1. DEFINITIONS.


        SECTION 1.1    Interpretation.    For purposes of this Amendment, unless
otherwise defined herein, all capitalized terms used herein including, but not
limited to, those capitalized terms used and/or defined in the recitals hereto,
shall have the respective meanings assigned to such terms in the Credit
Agreement.


SECTION 2. AMENDMENT.


        SECTION 2.1.    Amendments to Section 1.1    

        (a)  The definition of the term "Borrowing Capacity" in the Credit
Agreement is amended by deleting the reference to "$5,000,000.00" contained
therein and replacing it with "$2,000,000.00" so that the inventory sublimit is
reduced accordingly.

        (b)  The definition of the term "Commitment" in the Credit Agreement is
amended by deleting the reference to "$20,000,000.00" contained therein and
replacing it with "$5,000,000.00".

        (c)  The definition of "Commitment Amount" in the Credit Agreement is
amended by deleting the reference to "TWENTY MILLION AND 00/100 ($20,000,000.00)
DOLLARS" contained therein and replacing it with "FIVE MILLION AND 00/100
($5,000,000.00) DOLLARS".

        (d)  The definition of "Financing Agreements" in the Credit Agreement is
amended by deleting ", the letter agreement re: credit line for equipment
purchases dated February 14, 2002 and any time note(s) executed in connection
therewith," after the words "Related Documents" and before the word "and"
therein.

        (e)  The definition of "LIBOR Rate" in the Credit Agreement is amended
by deleting the reference to "two hundred (200)" contained therein and replacing
it with "two hundred fifty (250)".

1

--------------------------------------------------------------------------------


        (f)    The definition of "Maximum Amount" in the Credit Agreement is
amended by deleting the reference to "$20,000,000.00" contained therein and
replacing it with "$5,000,000.00".

        (g)  The definition of "Prime Rate Loan" in the Credit Agreement is
amended by deleting it in its entirety and replacing it with:

"'Prime Rate Loan' shall mean any or all Advances from time to time unpaid and
bearing interest at the Prime Rate plus one quarter of one percent (1/4%)."

        (h)  The definition of "Termination Date" contained in the Credit
Agreement is amended by deleting the reference to "November 30, 2002" and
replacing it with "February 28, 2003".

        (i)    New definitions are added to Section 1.1 of the Credit Agreement
as follows:

(i)"'Cash and Cash Equivalents' means cash and cash equivalents as defined in
accordance with GAAP."

(ii)"'EBIT' means total income before interest expenses and provision for
federal taxes for any period."

        SECTION 2.2.    Amendment to Schedule 7.1.    Schedule 7.1 of the Credit
Agreement is amended so that the reference to "$20,000,000.00" contained therein
is deleted and replaced with "$5,000,000.00."

        SECTION 2.3.    Amendment to Section 2.4.    Section 2.4 of the Credit
Agreement is amended by deleting Exhibit A therefrom and replacing it with
Exhibit A annexed hereto and made a part hereof and all references to the term
"Note" shall be deemed to be a reference to the Note attached as Exhibit A
hereto.

        SECTION 2.4.    Amendment to Section 3.1.    Section 3.1 of the Credit
Agreement is amended by deleting the references to "Prime Rate" contained
therein and replacing them with "Prime Rate plus one quarter of one percent
(1/4%)".

        SECTION 2.5.    Amendment to Section 7.1.    Section 7.1 of the Credit
Agreement with respect to Reporting Requirements is amended by deleting
Exhibit C therefrom and replacing it with Exhibit C annexed hereto and made a
part hereof and all references to "Exhibit C" contained in the Credit Agreement
shall be deemed to be a reference to Exhibit C hereto. Section 7.1 of the Credit
Agreement also is amended so that the reference to "7.20" contained therein is
deleted and replaced with "7.21".

        SECTION 2.6.    Amendment to Section 7.17.    Section 7.17 of the Credit
Agreement with respect to Tangible Net Worth is amended by deleting: "and
(c) $23,400,000.00 from March 31, 2002" therefrom, and replacing it with:
"(c) $23,400,000.00 from March 31, 2002 through and including November 30, 2002;
(d) $36,000,000.00 from December 1, 2002 through and including March 30, 2003;
(e) $36,500,000.00 from March 31, 2003 through and including March 30, 2004; and
(f) $38,000,000.00 from March 31, 2004".

        SECTION 2.7.    Amendment to Section 7.19.    Section 7.19 of the Credit
Agreement with respect to Senior Debt to Tangible Net Worth is amended by
deleting the reference to "1.50 to 1.00" contained therein and replacing it with
"1.00 to 1.00".

        SECTION 2.8.    Amendment to Section 7.20.    (a) Section 7.20 of the
Credit Agreement with respect to Cash Flow Coverage Ratio is amended by deleting
it in its entirety and replacing it with the following:

"Section 7.20    Minimum Cash Reserve.    Have Cash and Cash Equivalents of no
less than $7,000,000.00 at all times".

2

--------------------------------------------------------------------------------



        (b)  In furtherance of the foregoing, all references to the Cash Flow
Coverage Ratio contained in the Credit Agreement, including without limitation,
in the table of contents are deemed mutatis mutandis to be references to Minimum
Cash Reserve.

        SECTION 2.9.    Amendment to Article VII.    A new Section 7.21 is added
to the Credit Agreement as follows:

"SECTION 7.21.    EBIT.    Have EBIT of not less than: (a) $0 for the fiscal
quarter ending December 31, 2002; (b) $500,000.00 for the fiscal quarter ending
March 31, 2003; and (c) $250,000.00 for the fiscal quarter ending June 30, 2003
and at all times thereafter."


SECTION 3. CONDITIONS PRECEDENT.


        This Amendment shall only become effective upon the fulfillment, prior
to or contemporaneously with the execution hereof, of the following conditions
precedent:

        SECTION 3.1.        

        (a)    Execution of Amendment.    The execution and delivery by Borrower
and Bank of an original of this Amendment;

        (b)    Payment of Fees.    (a) The payment by Borrower of: (i) a single
amendment fee to the Bank in the amount of $6,250.00 in connection with this
Amendment and the Amendment No. 2 to Export Credit and Security Agreement dated
the date hereof between the Bank and the Borrower; and (ii) all reasonable legal
fees and expenses of the Bank incurred in connection with the preparation of
this Amendment, and any other documents, instruments or agreements executed in
connection herewith or therewith, and (b) evidence in form and substance
satisfactory to the Bank that the fees of the Export-Import Bank of the United
States ("Eximbank") required in connection with the extension of the Eximbank
Documents (as defined in the Export Credit and Security Agreement dated
November 30, 2000 between Bank and Borrower (as amended, the "Export Credit
Agreement") have been paid in full;

        (c)    Execution of New Note.    The execution and delivery by Borrower
of the Amended and Restated Revolving Loan Promissory Note in the form of
Exhibit A annexed hereto and made a part hereof;

        (d)    Eximbank Acknowledgment.    Receipt by the Bank of a written
consent and acknowledgment of the extension of the Termination Date by the
Eximbank, together with written confirmation from the Eximbank, in form and
substance satisfactory to Bank that the Final Disbursement Date under the
Eximbank Documents (as defined in the Export Credit Agreement) is deemed to be
February 28, 2003, that the Eximbank Guarantee (as defined in the Export Credit
Agreement) and the Eximbank Documents are ratified and reaffirmed in all
respects and shall remain in full force and effect and such other matters as the
Bank may deem appropriate;

        (e)    Government Contracts.    Borrower shall deliver to the Bank a
list of all of the government contracts to which Borrower is a party.

        (f)    Patents.    Borrower shall deliver to the Bank a list of all of
the patents owned by the Borrower; and

        (g)    Execution of Related Documents and Additional Matters.    The
execution and delivery by Borrower of: (a) an Amendment No. 2 to Export Credit
and Security Agreement and an Amended and Restated Revolving Loan Promissory
Note; (b) a letter agreement terminating the equipment credit line made
available pursuant to the letter agreement re: credit line for equipment
purchases dated February 14, 2002; (c) all other documents and legal matters, as
may be necessary, in

3

--------------------------------------------------------------------------------




connection with this Amendment and the transactions contemplated by the Credit
Agreement as amended by this Amendment which shall be reasonably satisfactory in
form and substance to Bank.


SECTION 4. MISCELLANEOUS.


        SECTION 4.1.    Representations and Warranties.    (a) All terms,
conditions, covenants, representations and warranties (other than any such
representation and warranty that, by its terms, refers to a specific date other
than the date hereof [; provided, however, that the Schedules to the Credit
Agreement are deemed updated by the information contained in the Schedules
attached hereto]) of Borrower contained in the Credit Agreement, except as
expressly modified hereby, are ratified, confirmed and reaffirmed by Borrower as
of the date hereof, remain in full force and effect as of the date hereof, and
are incorporated herein by reference as if fully set forth herein.

        (b)  All such terms, conditions, covenants, representations and
warranties (other than any such representation and warranty that, by its terms,
refers to a specific date other than the date hereof [; provided, however, that
the Schedules to the Credit Agreement are deemed updated by the information
contained in the Schedules attached hereto]) of Borrower contained in all of the
other Financing Agreements, except as expressly modified hereby, are ratified,
confirmed and reaffirmed by Borrower as of the date hereof, remain in full force
and effect as of the date hereof, and are subject to the terms of this
Amendment.

        (c)  The Borrower represents and warrants to Bank that it has the
necessary power and has taken all necessary action to make this Amendment the
valid and enforceable obligation it purports to be, and that this Amendment
constitutes the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as enforcement may be
limited by principles of equity, bankruptcy, insolvency, or other laws affecting
the enforcement of creditors' rights generally.

        SECTION 4.2.    GOVERNING LAW.    THIS AMENDMENT AND THE OTHER FINANCING
AGREEMENTS, AND ALL TRANSACTIONS HEREUNDER, AND ALL THE RIGHTS OF THE PARTIES,
SHALL BE GOVERNED AS TO VALIDITY, CONSTRUCTION, ENFORCEMENT AND IN ALL OTHER
RESPECTS BY THE LAWS OF THE STATE OF NEW YORK. THE BORROWER AGREES THAT THE
COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE
UNITED STATES IN THE SOUTHERN DISTRICT OF NEW YORK SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES PERTAINING TO THE FINANCING
TRANSACTIONS OF WHICH THIS AMENDMENT IS A PART AND/OR TO ANY MATTER ARISING OR
IN ANY WAY RELATED TO THIS AMENDMENT OR ANY OTHER AGREEMENT BETWEEN THE BANK AND
THE BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING AND BORROWER WAIVES PERSONAL SERVICE OF PROCESS AND
AGREES THAT A SUMMONS AND COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY
SUCH COURT SHALL BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF
SERVED BY REGISTERED OR CERTIFIED MAIL TO BORROWER, OR AS OTHERWISE PROVIDED BY
THE LAWS OF NEW YORK STATE OR THE UNITED STATES. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF BANK TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
BORROWER EITHER IN ANY OTHER JURISDICTION OR TO SERVE PROCESS IN ANY OTHER
JURISDICTION OR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

        SECTION 4.3.    WAIVERS.    

        (a)    Prejudgment Remedy, etc.    THE BORROWER ACKNOWLEDGES THAT THE
ADVANCES ARE COMMERCIAL TRANSACTIONS AND WAIVES ITS RIGHT TO NOTICE

4

--------------------------------------------------------------------------------

AND HEARING ALLOWED BY ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT
REMEMDY, AND FURTHER WAIVES ALL RIGHTS TO REQUEST THE POSTING OF A BOND, WITH OR
WITHOUT SURETY, TO PROTECT THE BORROWER OR ANY ENDORSER, GUARANTOR OR SURETY OF
ANY OF THE OBLIGATIONS AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT
REMEDY. THE BORROWER FURTHER WAIVES DILIGENCE, DEMAND, PRESENTMENT FOR PAYMENT,
NOTICE OF NONPAYMENT, PROTEST AND NOTICE OF ANY RENEWALS OR EXTENSTIONS.

        (b)    Jury Waiver.    THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY
COURT IN ANY SUIT, ACTION OR PROCEEDING IN ANY MATTER ARISING IN CONNECTION WITH
OR IN ANY WAY RELATED TO THE FINANCING TRANSACTIONS OF WHICH THIS AMENDMENT IS A
PART AND/OR THE ENFORCEMENT OF ANY OF THE BANK'S RIGHTS, INCLUDING WITHOUT
LIMITATION, TORT CLAIMS.

        (c)    Voluntary Nature of Waivers.    THE BORROWER ACKNOWLEDGES THAT IT
MAKES THE FOREGOING WAIVERS IN SUBSECTIONS (a) AND (b) ABOVE, KNOWINGLY,
WILLINGLY, WITHOUT DURESS AND VOLUNTARILY AND ONLY AFTER CONSIDERATION OF THE
RAMIFICATIONS OF SUCH WAIVERS WITH ITS ATTORNEYS.

        SECTION 4.4.    Events of Default or Event of Default.    No Events of
Default or Event of Default has occurred and is continuing on the date hereof or
shall be continuing after giving effect to, or result from, the execution and
delivery of this Amendment and Borrower has no present reason to believe any
Events of Default or Event of Default might or would occur after the date
hereof.

        SECTION 4.5.    Survival of Representations and Warranties.    All
representations and warranties made in this Amendment or any other documents
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment and no investigation by the Bank or any closing shall
affect the representations and warranties or the right of the Bank to rely upon
them.

        SECTION 4.6.    Reference to Credit Agreement.    The Credit Agreement,
the Financing Agreements and any and all other agreements, documents, or
instruments heretofore, now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, as amended
hereby, are hereby amended so that any reference in the Credit Agreement, the
Financing Agreements or such other agreements, documents or instruments to the
Credit Agreement shall mean a reference to the Credit Agreement as amended
hereby.

        SECTION 4.7.    Further Assurances.    The parties hereto shall execute
and deliver such additional documents and take such additional action as may be
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

        SECTION 4.8.    Successors and Assigns.    Borrower and Bank as such
terms are used herein shall include the legal representatives, successors and
assigns of those parties.

        SECTION 4.9.    Counterparts.    This Amendment may be executed in any
number of counterparts and by the Bank and Borrower on separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same Amendment.

        SECTION 4.10.    Severability.    Any provision of this Amendment held
by a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect shall be
confined to the provision so held to be invalid or unenforceable.

5

--------------------------------------------------------------------------------


        SECTION 4.11.    Conflicting Provisions.    In the event of any conflict
in the terms and provisions of this Amendment and the terms and provisions of
the Credit Agreement, the terms and provisions of this Amendment shall govern.

        SECTION 4.12.    Entire Agreement.    This Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the transactions contemplated hereby and supersedes all prior negotiations,
understandings, and agreements between such parties with respect to such
transaction.

        IN WITNESS WHEREOF, this Amendment has been duly executed by the parties
hereto as of the day and year first above written.

    AMERICAN SCIENCE AND ENGINEERING, INC.
 
 
By
 


--------------------------------------------------------------------------------

(title)
 
 
HSBC BANK USA
 
 
By
 


--------------------------------------------------------------------------------

(title)

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(d)(v)



AMENDMENT NO. 2 TO REVOLVING LOAN AND SECURITY AGREEMENT
SECTION 1. DEFINITIONS.
SECTION 2. AMENDMENT.
SECTION 3. CONDITIONS PRECEDENT.
SECTION 4. MISCELLANEOUS.
